Dear Representative Faucheux:
We received your request for an opinion on behalf of the Town of Gramercy. The Town questions whether or not it may seek reimbursement from its residents for costs incurred by the Town in connection with sewerage system improvements and/or additions along the north and south sides of Highway 61 within the Town corporate limits. The Town notified the affected landowners that they would have to pay their proportionate share of the costs over a ten year period and further requested that each landowner make a down payment of twenty percent of their proportionate share at the time of connection.
La.R.S. 33:3981 provides as follows:
 The governing authority of any sewerage district, either within or without the corporate limits of a municipal corporation, is hereby vested with full power and authority to establish, acquire, construct, improve, extend and maintain within said district a sewerage system or systems, including such sewerage disposal facilities as may be required, with all necessary equipment and installations in connection therewith, including such extensions as may be proper to connect said system or systems with the sewerage disposal facilities of the said district or any other disposal facilities whether within or without any such district, and it shall have full power and authority to levy and collect local or special assessments on the real property to be benefited thereby within the said district, or the area served within the said district, sufficient in amount to defray the total cost of said work, including the cost of street intersections and installations and connections necessary to connect said system with the main sewer system of the district  (emphasis added)
Therefore, in light of the above referenced statute, it is our opinion that the Town of Gramercy is statutorily authorized to assess those property owners who benefit from the improvements and/or additions in amounts and on terms sufficient to defray the costs of the improvements and/or additions to the sewerage system.
Yours very truly,
                             RICHARD P. IEYOUB Attorney General
                             BY: ____________________________ TINA VICARI GRANT Assistant Attorney General
RPI/GRD/tvg
Date Released:  December 27, 2001